995 F.2d 1064
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Minnie Jean Hall SHAFER, Plaintiff-Appellant,v.THE UNITED STATES OFFICE OF PERSONNEL MANAGEMENT;  DefenseIntelligence Agency, Defendants-Appellees.
No. 92-2486.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 30, 1993Decided:  June 14, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1132-A)
Minnie Jean Hall Shafer, Appellant Pro Se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Minnie Jean Hall Shafer, a former federal employee, filed a civil action seeking review of a decision of the federal Merit Systems Protection Board denying her request for disability retirement benefits.  The district court dismissed her complaint for lack of subject matter jurisdiction, pursuant to Fed.  R. Civ. P. 12(b)(1), and denied Shafer's motion to transfer her case to the United States Court of Appeals for the Federal Circuit, pursuant to 28 U.S.C.A. § 1631 (West Supp. 1992).  Our review of the record and the district court's order discloses that the district court did not abuse its discretion in denying the transfer and that this appeal is without merit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED